Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 19-29 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Independent claim 19, 26, and 33. The limitation of staple cavity extensions in combination with a separate limitation of projections, is unclear, broadly extensions and or projections are disclosed by the specification as a structure that is raised from the cartridge deck, however only the term projections are used by the specification, and there is no delineation between these limitations in terms of structure, other than what is provide in the claims. Therefore it is unclear the metes and bounds of the structure of these limitations, and as such they will be interpreted as similar structures that have a different shapes or similar shapes and are located at different areas of the cartridge surface, based on the only structure provided in the claim. 
Claims 20-25, 27-32, 34-39 are rejected as being dependent from rejected independent claims.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19-39 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Huitema US 2012/0074198.

Regarding Claim 19, Huitema discloses a staple cartridge (142) for use with a surgical instrument comprising an anvil (120), the staple cartridge comprising: a cartridge body (185), comprising: a longitudinal slot (knife slot 162) defined in said cartridge body (185; par 0042); a cartridge deck (190) comprising a tissue-contacting surface (par 0044); staple cavities (184) defined in said cartridge body (185), wherein each said staple cavity comprises a first face and a second face (faces at the proximal and distal ends of each cavity; 111,112); and staples (187) removably stored in said staple cavities (par 0047); staple cavity extensions extending from said cartridge deck toward the anvil, wherein a said staple cavity extension partially surrounds either said first face or said second face of each said staple cavity; and projections extending from said cartridge deck toward the anvil, wherein said projections are positioned in between said staple cavities adjacent to said staple cavity extensions, and wherein said projections are interconnected (Figure 8 and par 0044 discloses ridges 113,114,115; these ridges have an alternating pattern surrounding alternating end or faces of the staple cavities; therefore one of these is interpreted as an extension that partially surround a first face or a second face because the portion that surrounds each cavity only surround one of the ends; further the next set of ridges which is adjacent to an extension is 
    PNG
    media_image1.png
    853
    888
    media_image1.png
    Greyscale

Regarding Claim 20, Huitema discloses the staple cartridge of Claim 19, wherein said projections comprise ridges (113,114,115 are defined as ridges in par 0044).
Regarding Claim 21, Huitema discloses the staple cartridge of Claim 19, wherein said projections comprise straight portions (the portion that extends between the curved end portion to connect 
Regarding Claim 22, Huitema discloses the staple cartridge of Claim 21, wherein said straight portions extend longitudinally (the portion that extends between the curved end portion to connect portion of the projection extend wherein at least a portion of this connection is interpreted as a straight portion which extends longitudinal relative to the pattern of the projections; figure 8; par 0046).
Regarding Claim 23, Huitema discloses the staple cartridge of Claim 19, wherein said projections comprise angled portions (portion of the arcuate end surrounding portion have a sloped or angle surface shown as starting at the deck surface and angled upward to the top height of the projection; further the term angled is relative, at each curve there is an angled portion of the projection; figure 8; par 0046).
Regarding Claim 24, Huitema discloses the staple cartridge of Claim 23, wherein said angled portions extend inwardly and proximally (portion of the arcuate end surrounding portion have a sloped or angle surface shown as starting at the deck surface and angled upward to the top height of the projection; further the term inwardly is need to be relative to something, interpreted as inward toward the proximal end, at each curve there is an angled portion of the projection; figure 8; par 0046).
Regarding Claim 25, Huitema discloses the staple cartridge of Claim 23, wherein said angled portions extend inwardly and distally (portion of the arcuate end surrounding portion have a sloped or angle surface shown as starting at the deck surface and angled upward to the top height of the projection; further the term inwardly is need to be relative to something, interpreted as inward toward the distal end, at each curve there is an angled portion of the projection; figure 8; par 0046).
Regarding Claim 26, Huitema discloses a staple cartridge (142) for use with a surgical instrument comprising an anvil (120, the staple cartridge comprising: a cartridge body (185; par 0042), comprising: a longitudinal slot (knife slot 162) defined in said cartridge body (185); a cartridge deck (190) comprising a tissue-contacting surface (par 0044); staple cavities (184) defined in said cartridge body (185), wherein each said staple cavity (184) comprises a proximal end and a distal end (111,112; par 
Regarding Claim 27, Huitema discloses the staple cartridge of Claim 26, wherein said projections comprise ridges (113,114,115 are defined as ridges in par 0044).
Regarding Claim 28, Huitema discloses the staple cartridge of Claim 26, wherein said projections comprise straight portions (the portion that extends between the curved end portion to connect portion of the projection extend wherein at least a portion of this connection is interpreted as a straight portion which extends longitudinal relative to the pattern of the projections; figure 8; par 0046).
Regarding Claim 29, Huitema discloses the staple cartridge of Claim 28, wherein said straight portions extend longitudinally (the portion that extends between the curved end portion to connect portion of the projection extend wherein at least a portion of this connection is interpreted as a straight portion which extends longitudinal relative to the pattern of the projections; figure 8; par 0046).
Regarding Claim 30, Huitema discloses the staple cartridge of Claim 26, wherein said projections comprise angled portions (portion of the arcuate end surrounding portion have a sloped or 
Regarding Claim 31, Huitema discloses the staple cartridge of Claim 30, wherein said angled portions extend inwardly and proximally (portion of the arcuate end surrounding portion have a sloped or angle surface shown as starting at the deck surface and angled upward to the top height of the projection; further the term inwardly is need to be relative to something, interpreted as inward toward the distal end, at each curve there is an angled portion of the projection; figure 8; par 0046).
Regarding Claim 32, Huitema discloses the staple cartridge of Claim 30, wherein said angled portions extend inwardly and distally (portion of the arcuate end surrounding portion have a sloped or angle surface shown as starting at the deck surface and angled upward to the top height of the projection; further the term inwardly is need to be relative to something, interpreted as inward toward the distal end, at each curve there is an angled portion of the projection; figure 8; par 0046).
Regarding Claim 33, Huitema discloses a staple cartridge (142) for use with a surgical instrument comprising an anvil (120), the staple cartridge comprising: a cartridge body (185), comprising: a proximal end (141); a distal end (143); a longitudinal slot (162) extending from said proximal end to said distal end (figure 7; par 0042); a cartridge deck (190) comprising a tissue-contacting surface (par 0044); staple cavities (184) defined in said cartridge body (185), wherein each said staple cavity comprises a proximal end and a distal end (111,112); and staples (187) removably stored in said staple cavities (par 0047); staple cavity extensions extending from said cartridge deck toward the anvil, wherein a said staple cavity extension is positioned at one of said proximal end and said distal end of each said staple cavity but not the other; and protrusions extending from said cartridge deck toward the anvil, wherein said protrusions do not extend said staple cavities above said deck (Figure 8 and par 0044 discloses ridges 113,114,115; these ridges have an alternating pattern surrounding alternating end or faces of the staple cavities; therefore one of these is interpreted as an extension that partially surround a first face or a second face because the portion that surrounds each cavity only surround one of the ends; further 
Regarding Claim 34, Huitema discloses the staple cartridge of Claim 33, wherein said protrusions comprise ridges (113,114,115 are defined as ridges in par 0044).
Regarding Claim 35, Huitema discloses the staple cartridge of Claim 33, wherein said protrusions comprise straight portions (the portion that extends between the curved end portion to connect portion of the projection extend wherein at least a portion of this connection is interpreted as a straight portion which extends longitudinal relative to the pattern of the projections; figure 8; par 0046).
Regarding Claim 36, Huitema discloses the staple cartridge of Claim 35, wherein said straight portions extend longitudinally (the portion that extends between the curved end portion to connect portion of the projection extend wherein at least a portion of this connection is interpreted as a straight portion which extends longitudinal relative to the pattern of the projections; figure 8; par 0046).
Regarding Claim 37, Huitema discloses the staple cartridge of Claim 33, wherein said protrusions comprise angled portions (portion of the arcuate end surrounding portion have a sloped or angle surface shown as starting at the deck surface and angled upward to the top height of the projection; further the term angled is relative, at each curve there is an angled portion of the projection; figure 8; par 0046).
Regarding Claim 38, Huitema discloses the staple cartridge of Claim 37, wherein said angled portions extend inwardly and proximally (portion of the arcuate end surrounding portion have a sloped or angle surface shown as starting at the deck surface and angled upward to the top height of the projection; further the term inwardly is need to be relative to something, interpreted as inward toward the distal end, at each curve there is an angled portion of the projection; figure 8; par 0046).
Regarding Claim 39, Huitema discloses the staple cartridge of Claim 37, wherein said angled portions extend inwardly and distally (portion of the arcuate end surrounding portion have a sloped or angle surface shown as starting at the deck surface and angled upward to the top height of the projection; 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY C HIBBERT-COPELAND whose telephone number is (571)270-0601.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARY C HIBBERT-COPELAND/Examiner, Art Unit 3731                                                                                                                                                                                                        /CHELSEA E STINSON/Primary Examiner, Art Unit 3731